UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6216



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN WOODARD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-00-299-MJG; CA-03-788-MJG)


Submitted:   September 20, 2004           Decided:   November 5, 2004


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Woodard, Appellant Pro Se. Bonnie S. Greenberg, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Calvin Woodard, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion under 28 U.S.C.

§ 2255 (2000).           The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                   28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Woodard   has   not   made    the   requisite

showing. Accordingly, we deny a certificate of appealability, deny

Woodard’s motions for general relief and for leave to consolidate

and expand the application for a certificate of appealability, and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented     in   the

materials       before   the    court    and    argument    would   not    aid   the

decisional process.



                                                                          DISMISSED


                                        - 2 -